Title: To Thomas Jefferson from Henry Dearborn, 6 April 1802
From: Dearborn, Henry
To: Jefferson, Thomas


            Sir,
              War Department 6th. April 1802.
            Lieut: Jesse Lull having been rejected by the Senate, I take the liberty of proposing Peter Talman Capt: in the 1st. Regiment of Artillerists & Engineers, to be the first Lieut: in the Regiment of Artillery. I also take the liberty of proposing Henry Irwin of Pennsylvania, to be an Ensign in the 1st. Regt. of Infantry.
            Accept, Sir, the assurances of my high respect
            H. Dearborn
          